Citation Nr: 0029574	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-06 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of prostate cancer in postoperative status, rated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1949, from November 1954 to September 1956, from December 
1956 to July 1970, and from December 1970 to August 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  That decision reduced the rating for prostate 
cancer in postoperative status to 20 percent from 100 
percent, effective May 1, 1999.  The reduction was done in 
accordance with due process, under 38 C.F.R. § 3.105(e).  

The appellant, during his June 1999 personal hearing, seems 
to have raised claims for entitlement to service connection 
for headaches and for a post-operative scar.  Since these 
issues have not been developed by the RO, they are referred 
to the RO for appropriate action.  These issues are not 
inextricably intertwined with the issue on appeal and 
therefore would have no effect on whether a rating in excess 
of 20 percent for prostate cancer in postoperative status is 
warranted.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

Prostate cancer in postoperative status is manifested 
predominantly by voiding dysfunction.  Overall, he has good 
control and voids well, although he has intermittent 
frequency, and occasional, mild stress urinary incontinence.  
His condition requires the wearing of absorbent materials 
which must be changed less than 2 times per day. 


CONCLUSION OF LAW

Prostate cancer in postoperative status is no more than 20 
percent disabling.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 
7528 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is valid.  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
See generally 38 C.F.R. § 3.103 (2000).  In accordance with 
38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed all the evidence 
of record pertaining to the history of the veteran's service-
connected prostate cancer, currently in postoperative status, 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Private treatment records 
dated from 1997 to 1999 have been associated with the claims 
folder as has a November 1998 VA examination report with 
addendum.  In addition, the veteran had a personal hearing on 
his appeal before a hearing officer at the RO in June 1999, 
and a transcript is of record.  

The veteran was hospitalized at Columbia Augusta Medical 
Center in November 1997 for prostate cancer.  History was 
recorded that his prostate-specific antigen (PSA) level had 
been elevated from an routine prostate examination.  He 
underwent a transrectal ultrasound and a prostate gland 
biopsy, and the results were positive for cancer.  He was 
surgically treated with a radical retropubic prostatectomy 
with bilateral pelvic lymphadenectomy.  Postoperatively he 
reportedly did quite well, with no complications.  The 
impression was adenocarcinoma of the prostate gland.  

On a VA examination in November 1998, history was recorded 
that the veteran had been followed every two or three months 
since his prostatectomy.  He reported problems with urinary 
incontinence sometimes, more in the past, but it still 
happened off and on.  He had to wear a diaper off and on.  It 
was noted that he had retired in 1994.  The physical 
examination showed that he was well nourished and well 
developed.  The genitals were normal.  Rectal examination 
could not detect a whole prostate and it was nontender.  
Laboratory testing was normal, including urinalysis.  The 
diagnosis was prostate cancer, status post radical 
prostatectomy, with intermittent bladder incontinence.  He 
was able to take care of himself and do his daily housework.  
He had mild limitations on his outside activities due to 
bladder incontinence.  An addendum to the examination report 
noted that the best estimate of bladder incontinence was 4 
times daily.  Absorbent materials for incontinence were used 
approximately once a month.  He had not received any 
antineoplastic therapy.  

Private treatment records dated from October 1997 to May 1999 
from C. Ferguson, M.D., who treated the veteran for prostate 
cancer, have been associated with the record.  A January 1999 
written statement from Dr. Ferguson noted that 
postoperatively he had done quite well, without any evidence 
of recurrent disease.  He was voiding well and had good 
control of his urine.  He was to be seen in 4 months to 
recheck his prostatic specific antigen status and for a 
physical examination.  A May 1999 treatment record from Dr. 
Ferguson noted "occasional SUI [stress urinary incontinence] 
but doesn't wear a pad x [except] when going to church."

At the veteran's June 1999 hearing, he testified that he 
continued under doctor's care for his prostate gland 
disability.  He described constant pain in the area and 
bladder incontinence.  He reported that he wore pads 
constantly which he changed at least a couple of times a day, 
and sometimes more.  He mostly stayed home because he did not 
feel comfortable at times in public because of incontinence.  
He stated that sometimes the way he turned caused leakage 
beyond his control.  As regards frequency, he stated that he 
urinated every 30 minutes during the day and 4 to 5 times at 
night. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2000).  

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  38 C.F.R. 
§ 4.115b (2000).  A note to this Diagnostic Code states that 
if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Review of the medical 
evidence described above reveals no evidence of reoccurrence 
or metastasis of the veteran's carcinoma subsequent to his 
radical retropubic prostatectomy in December 1997.  The 
medical evidence shows that he has not been treated with X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure.  Hence, the postoperative residuals of his 
prostate cancer will be evaluated under either voiding 
dysfunction or renal dysfunction, whichever is predominant, 
pursuant to 38 C.F.R. § 4.115a (2000). 

In this matter, the residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no record of medical evidence of renal dysfunction.  
Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  As 
there is no record of medical evidence of obstructed voiding, 
and the veteran has not asserted that he has problems with 
obstructed voiding, the criteria pertaining to that problem 
will not be discussed.

Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
most appropriately evaluated as 20 percent disabling on the 
basis of urine leakage or frequency, as defined by 38 C.F.R. 
§ 4.115a (2000).  The veteran contends, in essence, that the 
symptoms associated with his service-connected genitourinary 
disability are more disabling than currently evaluated due 
essentially to the degree of urinary incontinence/leakage.  

He has testified that he is required to wear absorbent 
materials for his leakage constantly and that he must change 
these materials at least twice a day.  However, the medical 
evidence, both VA and private, reveals that he uses such 
materials infrequently.  The VA examiner assessed the usage 
of such materials at about once per month, and his private 
treating physician most recently stated that the veteran only 
wore such materials when he goes to church, presumably about 
once per week.  Further, the VA physician assessed only mild 
limitations on his outside activities due to bladder 
incontinence, and the private physician noted only 
occasional, mild stress incontinence.  

The Board finds that a rating in excess of 20 percent is not 
warranted under the schedular criteria for urine leakage 
based on the findings of the VA and private physicians.  The 
Board finds that the VA and private medical evidence is more 
probative at the physicians are medical professionals, 
whereas the veteran is a layperson.  Further, two medical 
professionals have stated essentially similar findings, that 
absorbent materials are necessary only infrequently, versus 
the one lay opinion provided by the veteran in his attempt to 
receive an increase in benefits. 

The veteran also contends, in essence, that the symptoms 
associated with his service-connected genitourinary 
disability are more disabling than currently evaluated due 
essentially to the degree of urinary frequency.  He has 
testified that that he urinates every 30 minutes during the 
day and 4 to 5 times at night.  However, the medical 
evidence, both VA and private, reveals that he is voiding 
well and had good control of his urine.  His private 
physician noted only intermittent frequency.

The Board finds that a rating in excess of 20 percent is not 
warranted under the schedular criteria for urine frequency 
based on the findings of the VA and private physicians that 
do not indicate a voiding interval of less than 1 hour, or 
awakening to void 5 or more times per night.  The Board finds 
that the VA and private medical evidence is more probative at 
the physicians are medical professionals, whereas the veteran 
is a layperson.  Further, two medical professionals have 
stated essentially similar findings, that he has essentially 
good control, versus the one lay opinion provided by the 
veteran in his attempt to receive an increase in benefits. 

Thus, there is no clinical evidence of any voiding 
dysfunction warranting the assignment of a higher disability 
evaluation pursuant to Diagnostic Code 7528.  Thus, the Board 
is of the view that the veteran's overall disability picture 
is adequately contemplated by the currently assigned 20 
percent disability evaluation based on the current 
manifestations of urine leakage and frequency.  The Board 
also finds that, as there is no evidence that the disability 
at issue has necessitated frequent hospitalizations or 
produced marked industrial impairment, referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

An evaluation in excess of 20 percent for prostate cancer in 
postoperative status is denied.  




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -


